PEARSON, Judge
(dissenting).
A proceeding pursuant to Criminal Procedure Rule 1 is an independent action.1 Compare Andrews v. United States, 373 U.S. 334, 83 S.Ct. 1236, 10 L.Ed.2d 383 (1963). Since the motions were based upon dissimilar grounds, the filing of the notice of appeal in the first cause did not terminate the trial court's jurisdiction to entertain a motion upon the new cause. I do not view this case as being a “subsequent appeal” from the “same judgment”.

. “ * * * when the Florida courts are faced with questions regarding the application and interpretation of Rule No. 1, we should look to federal precedents and authorities as a guide.” Dickens v. State, Fla.App.1964, 165 So.2d 811, 813.